DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it has exceeded 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,272,698 (hereinafter Stafford) in view of US 2022/0022700 (hereinafter Leavitt) and FR 2962895 A1 (hereinafter Goncalves).
Regarding claim 1, Stafford discloses a bathtub conversion kit for a bathtub (40) having an exterior side-wall of the bathtub with a U-shaped cut out passthrough from an exterior edge of the side-wall to an interior edge of the side-wall and defining a lower area that a user can more easily step over to enter a bathing area of the bathtub (see Fig. 2) and use the bathtub as a shower, the kit comprising a U-shaped insert (saddle 12) positioned adjacent the U-shaped cut out passthrough and having an outer flange (14, 15) on an outside edge of the insert extending downward along the exterior edge of the side-wall of the bathtub; the U-shaped insert having a cut-to-fit passover surface (11) shaped and sizable to extend over the lower area of the passthrough from an outside edge of the outer insert toward the interior edge of the side-wall of the bathtub; and a U-shaped inner insert (integral as part of saddle 12) positioned adjacent the U-shaped cut out passthrough and having an inner flange (flanges 19 and 14) on an outside edge of the inner insert extending downward along the interior edge of the side-wall of the bathtub.
Although the U-shaped insert (saddle 12) of Stafford is a single piece and not separate pieces as claimed which include an outer insert that is separate and distinct from an inner insert and the cut-to-fit passover surface of the outer insert is adjoinable to the inner insert.  Attention is directed to the Leavitt reference in the same field of endeavor which teaches a manufacturing method of a door insert for a bathtub with a U-shaped cut out passthrough, wherein the door insert may be manufactured via an injection molding or may comprises a plurality of pieces that are joined together (see para. [0018]).  
As for the structure of the U-shaped insert of Stafford being modified to include a U-shaped outer insert having an outer flange and a cut-to-fit passover surface shaped and sizable to extend over the lower area of the passthrough from an outside edge of the outer insert toward the interior edge of the side-wall of the bathtub.  Attention is directed to the Goncalves reference which teaches an analogous conversion kit further having a U-shaped outer insert (3) having an outer flange and a cut-to-fit passover surface shaped and sizable to extend over the lower area of the passthrough from an outside edge of the outer insert toward an interior edge of the side-wall of a bathtub (see Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make to the Stafford U-shaped insert for a U-shaped cut out passthrough of a bathtub from a plurality of pieces that are joined together in a similar fashion to the door insert of Leavitt; wherein plurality of pieces of the U-shaped insert of Stafford can obviously include a U-shaped outer insert having an outer flange and a cut-to-fit passover surface shaped and sizable to extend over the lower area of the passthrough from an outside edge of the outer insert toward the interior edge of the side-wall of the bathtub as, for example, taught by Goncalves and a U-shaped inner insert piece having an inner flange (similar to flanges 19 and 14 of Stafford) that is adjoinable to the outer insert as a matter of utilizing well-known manufacturing method of constructing a structure in various pieces as suggested by Leavitt.
Regarding claim 2, the kit of claim 1 above, Goncalves teaches the cut-to-fit passover surface of the outer insert extends from the outer flange of the outer insert to substantially the interior edge of the side-wall of the bathtub and is shaped and sized to fit a width of the exterior side-wall of the bathtub (see Fig. 1 of Goncalves).
Regarding claim 3, the kit of claim 1 above, the inner insert would obviously include a substantially horizontal passover surface extending perpendicularly inwardly from the inner flange and shaped and sized to at least partially overlap and be parallel to the cut-to-fit passover surface of the outer insert in view of Goncalves.

Regarding claim 4, the kit of claim 3 above, wherein the cut-to-fit passover surface of the outer insert and the horizontal passover surface of the inner insert have ribs to increase strength as taught by Leavitt (see para. [0018] of Leavitt, lines 9-10).
Regarding claim 5, the kit of claim 4 above, wherein the ribs are obviously located on a bottom surface of the cut-to-fit passover surface (similar to ribs 21 of Stafford) of the outer insert and a bottom surface of the horizontal passover surface of the inner insert.
Regarding claim 6, the kit of claim 1 above, wherein the inner insert includes two substantially parallel horizontal passover surfaces extending perpendicularly inwardly from the inner flange (19 of Stafford) and defining a channel shaped and sized to receive the cut-to-fit passover surface of the outer insert.
Regarding claim 7, the kit of claim 1 above, wherein the cut-to-fit passover surface of the outer insert and the inner insert are obviously affixed together (see para. [0018] of Leavitt, lines 10-11).
Regarding claim 8, the kit of claim 1 above, the outer insert is obviously adjoined to the inner flange of the inner insert (see para. [0018] of Leavitt, lines 10-11).
Regarding claim 9, the kit of claim 1 above, wherein the cut-to-fit passover surface of the outer insert is obviously adjoined to the inner insert (see para. [0018] of Leavitt, lines 10-11) and substantially seals off the entire U-shaped cut out passthrough (see the paragraph linking cols. 3-4 of Stafford).
Regarding claims 10-18, the kit as claimed is similar to that of claims 1-9 which have been addressed above.
Regarding claims 19-24, the method as claimed would have been obvious during the installation of the kit of Stafford in view of Leavitt and Goncalves as discussed in claims 1-9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754